On Application por Rehearing.
Blanchard, J.
It is again urged upon us that plaintiff company •could not appeal from the judgment complained of until it had deposited in court the amount of award of the commissioners. The ground of this contention is that until the sum of the award is deposited it remains optional with plaintiff company whether or not it will proceed further — no means being afforded of compelling Its acceptance and execution of the decree.
The statute of expropriation authorizes the plaintiff in a condemnation proceeding, to whom a judgment of expropriation is given and against whom an award is made of a sum ascertained and declared to he the value of the property taken for public purposes, and damages, to deposit such sum in court, take possession of the premises and proceed with the erection or construction of the work of public improvement, and this notwithstanding an appeal is taken. The reason for this manifestly is that the work may not be impeded by the delays incident to appeal. .But we do not understand that plaintiff is required to make this deposit before he may exercise the right of appeal. It may well be that the award for the property and damages may be so great as to defeat the public work in contemplation, that the plaintiff would be unable to proceed if held to the award, that it might become necessary because of the great cost to change the route of its line of road, etc. Because of his inability or unwillingness to pay the award is he to be deprived of his right of appeal to test its correctness?
*1344Suppose the appellate court were to decline to interfere, holding the award reasonable ¿nd affirming the judgment, and on this plaintiff were to refuse to take the property and pay the price, in what way is defendant injured? He has resisted the expropriation and in this way he realizes the practical success of his efforts to- prevent the-taking of his property. The costs of the expropriation proceedings are required to be paid by plaintiff, and thus no loss arises to defendant. He is, therefore, without interest to complain that plaintiff may not, after all, taire the property. The motion to dismiss the appeal was properly denied.
The other grounds for rehearing are sufficiently covered by the argument of the oiDinion complained of, and need not be gone over again. Suffice it to say, that we see no sufficient reason for not adhering to our former conclusion in regard to same.
But an error of calculation made to the injury of defendant he is entitled to have corrected. The decision of the court awarded $339 as the value of bridge, etc., and $822.33 as the value, etc., of the land taken. These two sums aggregate $1,172.33, whereas the decree of the-court figured the same at $1,139.
An application for rehearing filed also herein by plaintiff calls attention to the necessity of remodeling the decree of the court in certain respects pointed out.
Without an argumentative statement of the same, we will redraft the decree so as to cover the points as far as we think it advisable to do so.
We think this a case where the owner should receive his just compensation clear of any expense of the proeedings, and, accordingly, costs of appeal must be added to the amount herein allowed. Lewis on Eminent Domain, Section 562. It would be different where the owner appealed and failed to secure an increase of award.
It is, therefore, ordered that the decree of this court herein be amended so as to read as follows:—
That the judgment appealed from be avoided and reversed, and it is now ordered and decreed that the tract or strip of land sued for belonging to defendant, C. 0. Barton, and more fully described as a strip of land seventy-five feet wide and four thousand, nine hundred and forty-two feet long, containing a superficial area of eight acres and thirty-four one hundredths of an acre and running through a certain plantation of said 0. 0. Barton, on the right bank of Bayou *1345Lafourelie, and about three miles below the town of Napoleonville, in the parish of Assumption, bounded below or east by the lands of theOakly Planting Company and above or west by the lands of II, Areoneaux — the said strip of land extending from the npper to the lower levee boundaries of said -plantation of defendant Barton and being accurately shown in the blue print map marked “Exhibit A”' (in the record of this suit) between the points A and B thereon — ■ be- and the same is hereby vested in plaintiff, Morgan’s Louisiana and Texas Railroad and Steamship Company, on the deposit by said plaintiff of the sum of eleven hundred and seventy-two dollars and thirty-three cents, in the hank of Napoleonville to the credit of this judgment, free and clear of all mortgages, liens and other incumbrances recorded against or affecting the said property herein awarded to plaintiff — said sum so deposited to await the action of the court a qua in respect to the distribution thereof pursuant to the provisions-of Section 710 of the Revised Statutes of Louisiana.
It is further ordered, etc., that upon the deposit of the aforesaid sum in the Bank of Napoleonville, plaintiff’s right to take possession of the strip of land aforesaid and to proceed with the construction o£ its railroad at once attaches.
It is further ordered, etc., that defendant’s rights in respect to-' damages, if any, for changes of headlands and turn rows and also of crops on existing headlands and turn rows, or new ones to he formed, be reserved to him, not however to he construed as retarding the execution otherwise of this decree.
It is further ordered, etc., that the costs of both courts be taxed against plaintiff company.
Rehearing refused.
Monroe, J., takes no part, the case having been submitted prior to ■ his appointment as one. of the justices of this court.